Citation Nr: 0126019	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-22 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral knee 
disability.  

3.  The propriety of the initial noncompensable disability 
rating assigned the veteran's bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The decision denied the veteran 
entitlement to service connection for a crooked spine, low 
back pain, and bilateral knee pain.  The same decision 
granted service connection for bilateral pes planus, 
assigning the disability a noncompensable rating, effective 
from the time of his separation from active duty.  

Although the RO treated crooked spine and low back pain as 
separate entities, the Board has recharacterized the issue as 
entitlement to service connection for a back disability 
manifested by chronic pain and scoliosis.  

The Board further notes that the veteran has expressed his 
dissatisfaction with the noncompensable rating assigned his 
bilateral pes planus.  Inasmuch as the noncompensable rating 
is the initial rating for that disability, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, in the veteran's representative's written brief and 
argument presented to the Board, the issues of entitlement to 
service connection for tinnitus and left-perforated eardrum 
were raised.  Those issues have not been presented previously 
and are being referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's back was injured in service; he currently 
has a back condition manifested by scoliosis and pain; 
medical opinions of a nexus between the veteran's scoliosis 
and pain to the injury he sustained in service have been 
offered.  

3.  There is no medical evidence establishing that the 
veteran currently has bilateral knee disability.  

4.  From the time of the veteran's separation from active 
military service, his bilateral pes planus has been 
manifested by mild symptoms.  


CONCLUSIONS OF LAW

1.  A back disability was incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1113, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

2.  Bilateral knee disability was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1113, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

3.  As the assignment of an initial noncompensable rating for 
bilateral pes planus was proper, the criteria for a 
compensable evaluation have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.40, 4.41, 4.45, 4.59, 
4.71a Diagnostic Code 5276 (2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Specifically, the Board finds that the July 1999 statement of 
the case, provided to both the veteran and his 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute in that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review, VA 
examinations were provided, and a statement from the 
veteran's private treating chiropractor was obtained and 
associated with the claims folder.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The veteran's service medical records show that, at entrance 
onto active duty service, his spine, lower extremities 
(knees), and feet were all normal.  In October 1992, he was 
seen for complaints of foot pain, diagnosed as boot stress.  
In November 1992, he was seen for right foot discomfort and 
for a left heel blister.  He was also seen for tenderness in 
the low back which was determined to be an inflamed insect 
bite.  In March 1996, he was involved in a motor vehicle 
accident when the vehicle in which he was a passenger was 
rear-ended.  He was seen for mid-back pain.  He reported no 
pain in the pelvis, feet or legs.  Examinations revealed 
tenderness in the mid-back area, radiating pain, and 
limitation of motion due to tightness in his back.  X-rays of 
the back revealed no abnormality.  The diagnosis was thoracic 
muscle strain.  In May 1996, he complained of back pain since 
the motor vehicle accident.  He was referred to the 
chiropractic clinic where he underwent physical therapy for 
thoraco-lumbar sprain/strain.  The report of medical history 
dated in August 1996 included complaints of recurrent back 
pain, leg cramps, and swollen or painful joints.  On 
examination, his spine, lower extremities (knees) and feet 
were normal.  The examiner noted musculoskeletal pain and 
musculoskeletal low back pain.  

The veteran's September 1997 VA examination report notes 
complaints of constant, aching, pinching back pain; 
tenderness and pain in his right knee; and pain on the bottom 
of both feet, heels and ankle areas.  He was not using any 
cane for walking.  Examination revealed flatfeet.  Range of 
motion of the feet showed that he was able to point the toes 
with forward and plantar flexion of about 30 degrees; 
dorsiflexion of about 20 degrees; aversion to about 10 
degrees; and inversion to about 20 degrees.  There was no 
indication of pain on motion.  Muscle strength was normal, 
bilaterally.  There was no hallux valgus, hammertoes, or 
swelling, but there were some calluses anteriorly on the foot 
and side, plantar border, and on the heel area, bilaterally.  
X-rays taken of the lumbosacral, thoracic, and cervical spine 
revealed no evidence of fracture, subluxation, or 
dislocation.  Minimal left convex scoliosis of the lumbar 
spine was shown.  X-rays taken of the knees revealed that 
they appeared normal.  

A May 1998 medical report from the veteran's private treating 
chiropractor essentially related that the veteran was first 
seen in October 1997 for complaints of lower back pain.  On 
examination, a levo-dextro compensating scoliosis was seen.  
The erector spinae musculature was hypertonic and full 
movement was pain inhibitive.  The chiropractor offered that 
the compensatory scoliosis pre-existed the in-service motor 
vehicle accident, but that the accident was of sufficient 
force to have caused the resultant residual backache and 
muscle tightness.  Further, the structural weakness of the 
veteran's spinal curvature predisposed him to injury 
resulting from the accident.  

The report of the veteran's July 1998 VA examination notes 
that the examiner reviewed the veteran's file.  During the 
examination, the veteran described occasional right foot 
numbness, which was deep between the dorsal and plantar 
aspects of his foot involving the second and third toes, some 
right paravertebral muscle tightness in the lower thoracic-
high lumbar level.  He denied any specific weakness of his 
lower extremities.  Prolonged walking increased the numbness 
sensation in his right foot.  He denied any paresthesia in 
the sciatic nerve distribution.  Examination revealed mild 
right thoracic left lumbar scoliotic deformity.  He had good 
range of motion with extension, rotation and flexion of his 
cervical spine.  He was nontender over the spinous processes.  
He was nontender with palpation of his spinous process in the 
thoracolumbar region with flexion of the back.  There was 
some tightness and slight tenderness in the right 
paravertebral muscles on flexion.  There was some spinous 
process tenderness with extension of the lower back, 
specifically over approximately T10 and L-4 spinous 
processes.  Straight leg raising was negative, bilaterally.  
No clonus was found and his toes were down going, 
bilaterally.  Reflexes were 2+ and symmetric in the biceps, 
triceps and brachioradialis, bilaterally, as well as patellar 
tendons and Achilles tendons, bilaterally.  Motor strength in 
his lower extremities was 5/5, bilaterally.  X-rays taken of 
the thoracic and lumbar spine revealed no abnormality.  
Sensation was intact in the radial, median and ulnar 
distribution, bilaterally.  There was slightly decreased 
sensation to pin prick on the dorsum of the right foot under 
the second and third metatarsal heads and toes on the plantar 
aspect of the right foot.  

Following the above-mentioned VA examination, the examining 
physician offered that the veteran has chronic intermittent 
lower thoracic-high lumbar back discomfort, primarily in the 
right paravertebral region, which was precipitated by the 
1996 motor vehicle accident; the veteran had no history of 
problems with his back prior to that time, so it is more 
likely than not that these chronic back problems are related 
to his motor vehicle accident.  Further, the examining 
physician offered that it is possible that the occasional 
numbness which the veteran feels in his right second and 
third toes could be referred from the spine; however, it is 
more likely than not caused by a Morton's neuroma in his 
right foot.  The examiner recommended the veteran get a 
metatarsal pad to place in his shoe under the second and 
third toes, which might help considerably with symptoms of 
numbness. 

In March 1999, the veteran underwent VA examination of his 
knees, which revealed that they were relatively well aligned.  
He was in about 3 to 4 degrees of valgus, bilaterally.  He 
had excellent range of motion, from 0 degrees to 130 degrees, 
with no pain.  He did have some mild popping of the knees, 
which was not symptomatic.  There was not effusion.  He had 
good patellofemoral tracking and normal Q-angle.  There was 
no varus or valgus instability at 0 or 30 degrees of flexion.  
Lachman test was negative, bilaterally.  Posterior drawer 
test was negative, bilaterally.  There was good muscle tone.   
Neurologic examination showed 5/5 strength in hip flexors, 
abductors, quadriceps, hamstrings, extensor hallucis longus, 
tibialis anterior, and plantar flexors, bilaterally.  
Sensation was intact to light touch and pin prick from 
proximal to distal.  He had +2 dorsalis pedis and posterior 
tibial pulses.  No clonus, bilaterally, was seen.  Babinski 
sign showed down-going toes.  Reflexes were equal and 
symmetric.  X-rays revealed well-preserved joint spaces, no 
patellofemoral abnormality and no bony lesions.  The 
examining physician offered that the veteran complained of 
bilateral knee pain but his physical and radiographic 
examinations showed no abnormalities.  Although he had 
subjective complaints of occasional popping, the examiner 
offered that the popping was unrelated to any other condition 
and that he could not find any basis for the veteran's 
subjective knee complaints.  

On VA examination of April 1999, the veteran complained of 
burning and numbing sensations in his right foot.  
Examination revealed no hyperkeratosis.  The foot was 
somewhat pronated, but was otherwise unremarkable.  The 
examiner noted that the veteran has a metatarsalgia condition 
and may be exhibiting signs of peripheral neuritis, secondary 
to a back injury.  He was given a prescription for orthotics 
that were semi-rigid with a deep heel seat.  The examiner 
noted that the veteran was contacted to report in June 1999 
for weight bearing X-rays, but he failed to do so.  

Analysis

I.  Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incidence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Back Disability

On service entry, medical examination found that the 
veteran's spine was normal.  While on active duty service, he 
was involved in motor vehicle accident in which he sustained 
an injury to his back in the area of the upper lumbar-lower 
thoracic spine.  Following the accident, he was treated on 
numerous occasions, underwent physical therapy, and, 
following his medical evaluation at separation from service, 
the examiner noted musculoskeletal low back pain, although 
the spine itself appeared as normal.  

One year after his separation from service, the veteran's 
September 1997 VA examination report notes that he was 
complaining of constant back pain.  X-rays revealed no 
evidence of fracture, subluxation, or dislocation; however, 
for the first time, left convex scoliosis of the lumbar spine 
was seen.  

The veteran's private chiropractor noted that he had first 
treated the veteran about a year after his separation from 
active duty and, at that time, the veteran was experiencing 
back pain and limitation of motion of his back due to pain.  
The chiropractor offered that the scoliosis pre-existed the 
in-service motor vehicle accident but that the accident was 
of sufficient force to have caused the resultant residual 
backache and muscle tightness.  The chiropractor further 
offered that the structural weakness of the veteran's spinal 
curvature predisposed him to injury resulting from the 
accident.  The Board notes that these medical statements 
present a nexus or link between the veteran's back pain and 
underlying pathology, scoliosis.  

Following review of the veteran's file and examination of the 
veteran in July 1998, the VA examining physician offered that 
the veteran's chronic intermittent lower thoracic-high lumbar 
back discomfort, primarily in the right paravertebral region, 
was precipitated by the 1996 motor vehicle accident.  The 
physician further noted that the veteran had no history of 
problems with his back prior to the time of the accident so, 
in the physician's opinion, it is more likely than not that 
these chronic back problems are related to the motor vehicle 
accident.  Again, the Board notes that this is the second 
medical opinion linking the veteran's current back condition 
to service.  More importantly, no medical evidence or medical 
opinion has been offered to dispute the medical opinions 
offered by the veteran's private treating chiropractor and VA 
examining physician.  

The Board also realizes that scoliosis is a developmental or 
congenital disease and that congenital or developmental 
abnormalities or defects are not diseases or injuries within 
the meaning of applicable legislation pertaining to 
disability compensation.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  Therefore, as a matter of law, there is no 
compensable rating disability.  See Beno V. Principi, 3 Vet. 
App. 439, 441 (1992).  However, service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by a superimposed disease or injury, such as shown in the 
veteran's case.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Having reviewed 
the evidence in this case, the Board concludes that the 
unique facts presented in the record pertaining to 
entitlement to service connection for a back disability 
warrant the application of the reasonable doubt doctrine.  
Under the circumstances, the Board must conclude that the 
veteran's current back disability, scoliosis, was either the 
residual of injuries the veteran sustained in the in-service 
motor vehicle accident or, if the scoliosis pre-existed the 
in-service motor vehicle accident, the developmental or 
congenital disease was permanently aggravated, even though 
scoliosis had not been identified at service entry.  Either 
way, with reasonable doubt being resolved in the veteran's 
favor, entitlement to service connection for a back 
disability is granted.  

B.  Bilateral Knee Disability

The veteran's service medical records do not reflect any knee 
disability either at service entry or at separation from 
active duty service.  No where in the service medical records 
does it show treatment for complaints, symptoms or injury to 
his knees.  However, at his separation from active duty 
physical examination, he did mention that running bothered 
his knees; medical examination found that his knees were 
normal.  

During the veteran's September 1997 VA examination, he 
complained that he experienced pain in his right knee.  
Examination found that his knees were normal and x-rays taken 
of his knees found no abnormality.  The veteran's private 
chiropractor, in his May 1998 medical statement, made no 
mention of the veteran having any problem with his knees or 
of any treatment rendered for the veteran's knees.  Following 
VA examination in March 1999, which was specifically 
conducted to determine the nature and extent of any knee 
disorder, the examining physician offered that, even though 
the veteran complained of bilateral knee pain, his physical 
and radiographic examinations revealed no abnormality.  
Likewise, although the veteran had subjective complaints of 
occasional popping in his knees, the examiner opined that he 
could not find any basis for the veteran's subjective knee 
complaints.  

In analyzing the claim for entitlement to service connection 
for bilateral knee disorder, the Board notes that, despite 
the veteran's complaints of bilateral knee pain, there is no 
competent medical evidence of any current bilateral knee 
disorder, i.e., underlying pathology, to account for those 
subjective complaints of pain.  Rather, the examining 
physicians have not found any basis for the veteran's 
subjective complaints of bilateral knee pain.  The Board 
notes that Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau, 2 Vet. App. at 143.  In the absence of 
competent medical evidence of the claimed disability, there 
can be no valid claim.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for bilateral 
knee disability, that doctrine is not applicable in this 
instance.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwsinski, 
1 Vet. App. 49, 55-57 (1991).  Under the circumstances, the 
claim for entitlement to service connection for bilateral 
knee disability is denied.  

II.  Initial Rating for Pes Planus

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

In the veteran's case, his service-connected bilateral pes 
planus (flatfeet) is rated under disorders pertaining to the 
musculoskeletal system of VA's Schedule for Rating 
Disabilities.  Under Diagnostic Code 5276, a noncompensable 
evaluation is warranted for mild flatfeet where the symptoms 
are relieved by built-up shoe or arch support.  A 10 percent 
evaluation is warranted for moderate flatfeet where the 
weight-bearing line is over or medial to the great toe and 
there is inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral flatfoot manifested by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
flatfoot with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, which is 
not improved by orthopedic shoes or appliances.  See 
38 C.F.R. § 4.71a.  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Thus, a remand for this purpose is 
unnecessary.  

The evidence shows that the veteran was treated on a number 
of occasions during service for complaints of foot pain, 
usually after long marches, during his first year in service.  
Post-service VA examinations (September 1997 and July 1998) 
have diagnosed pes planus.  The examination reports have 
consistently show the veteran complaining of bilateral foot 
pain, with findings showing some calluses anteriorly on the 
foot and side, plantar border, and on the heel area.  No 
hallux valgus, hammertoes, or swelling was found.  He has had 
full range of motion of the feet with no indication of pain 
on motion.  He does not use any device, such as a cane, for 
walking.  X-rays have revealed no fracture or dislocation.  
During his July 1998 VA examination, he complained of right 
foot numbness between the dorsal and plantar aspects of his 
second and third toes and slightly decreased sensation to 
pinprick on the dorsum of the right foot under the second and 
third metatarsal heads, the examining physician offered that 
the occasional numbness was more likely than not caused by a 
Morton's neuroma in his right foot.  The physician 
recommended orthotics.  Following VA examination in April 
1999, the examining physician made similar findings and 
provided the veteran with a prescription for orthotics.  

Under the circumstances, the currently assigned 
noncompensable evaluation for the veteran's bilateral 
flatfeet is entirely appropriate, effective from the time he 
was separated from active military service until the present 
time.  In the absence of medical evidence showing greater 
severity, such as a weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, marked deformity, marked 
pronation or extreme tenderness of the plantar surfaces of 
the feet, the criteria for a compensable (10 percent) or 
higher evaluation (30 and 50 percent) have not been met under 
Diagnostic Code 5276.  Thus, the evidence demonstrates only 
that the veteran has mild flatfeet, and that he complains of 
bilateral foot pain, not objectively observed.  Likewise, 
there is no medical evidence of other indicators of 
functional loss (such as weakness, limited or excess motion, 
fatigability, or incoordination) attributable to his 
flatfeet.  Hence, there is no basis for assignment of a 
compensable evaluation pursuant to the provisions of 
38 C.F.R. §§ 4.40, 4.45 and the DeLuca decision.  

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's bilateral pes 
planus, there is no basis for evaluation of the disability 
under any other diagnostic code.  See 38 C.F.R. § 4.20.  
Nevertheless, even if other diagnostic codes pertaining to 
the feet were to be considered, in the absence of medical 
findings showing disability comparable to claw foot, week 
foot, hallux valgus, hammer toe, malunion of or nonunion of 
the tarsal or metatarsal bones, or moderate foot injury 
residuals, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5277 through 5284.  See 
38 C.F.R. § 4.84a; see also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  

The Board notes that, in reaching the above determinations, 
it has had no choice but to rely on the current record.  
While the veteran was again contacted in June 1999 to report 
for weight bearing x-rays, which may have resulted in 
evidence more favorable to his claim, he chose not to avail 
himself of the opportunity.  Should the veteran choose to 
submit to such X-rays in the future, the results of any such 
x-rays may support a future claim for increase.  At present, 
however, the medical evidence of record simply does not 
support his current claim for a compensable evaluation of his 
bilateral pes planus.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's bilateral pes planus (flatfeet) at any stage under 
consideration.  In this regard, the Board notes that the 
medical evidence reflects that the veteran has not undergone 
prolonged hospitalization for his flatfeet or that the 
disability has caused marked interference with employment 
(nor has the veteran so alleged or submitted evidence 
supporting such premise), as to render impractical the 
application of the regular schedular standards during any 
stage under consideration.  Hence, in the absence of evidence 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the laws and regulations governing monetary 
benefits, service connection for a back disability is 
granted.  

Service connection for bilateral knee disability is denied.  

As the assignment of a noncompensable evaluation for 
bilateral pes planus from the effective date of the grant of 
service connection is appropriate, a compensable evaluation 
is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

